This was a motion to dismiss an appeal on the grounds that no notice of appeal had been given, and no “Case” and exceptions made and served, nor printed copies thereof furnished to respondent after demand.
It seems that the Circuit Judge granted an order on June 4, 1891, directing “that the demurrer be sustained and the complaint dismissed with costs.” Plaintiff gave notice on June 11 of her intention to appeal from this order, but judgment on the order was not formally entered up by the clerk of court until June 18. Respondent contended that appeal could not be taken *602from a mere order for judgment and that no appeal had been taken from the judgment itself.
W. H. Mtzsimons, for the motion.
Mordeeai & Gadsden, contra.
January 16, 1892.
Appellant’s proposed “Case” served upon respondent omitted to set out in full the papers proposed to be incorporated into the “Case.” Thus: “The complaint is as follows: (Insert complaint, omitting title).” Respondent proposed no amendments and appellant printed his “Brief” for the appeal, putting in the several papers in full at the places designated in his proposed “Caseand three printed copies were served on respondent. Respondent thereupon demanded three printed copies of the “Case” as served upon him; but no further service was made. Respondent contended that the “Case” as served upon him in manuscript was no sufficient “Case and if it was, then it should have been printed and served just as it was when served in manuscript.
The motion was refused.